Citation Nr: 1131623	
Decision Date: 08/26/11    Archive Date: 09/07/11

DOCKET NO.  09-48 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.	Entitlement to service connection for migraines, to include as secondary to residuals of a fractured mandible.

2.	Entitlement to service connection for a dental condition, to include as secondary to residuals of a fractured mandible.

3.	Entitlement to an initial compensable evaluation for residuals of a fractured mandible.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1954 to October 1957.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Veteran testified at a Board hearing at the RO in Phoenix, Arizona in February 2010.  This transcript has been associated with the file.

The Board notes that the Veteran filed a claim for entitlement to service connection for a left eye disorder.  In a June 2011 rating decision the Veteran was granted service connection for a left eye scar.  The Veteran has not disagreed with the assigned disability ratings or the effective dates.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection.]  Therefore, this matter is considered resolved and is not in appellate status. 

The case was brought before the Board in May 2010, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claims, to include providing the Veteran with updated notice on substantiating his dental claim, obtaining in-service hospital records, obtaining VA medical records, and locating morning reports or unit records.  The Board notes the Veteran was provided updated notice on substantiating his dental claim in December 2010.  His most recent VA medical records from the Prescott, Arizona VA Medical Center were obtained and associated with the file.  A June 2010 response from the National Personnel Records Center (NPRC) indicated that there were no medical records for the Veteran from the Landstuhl hospital in Germany from 1955 to 1957.  A June 2010 response from the NPRC supplied the only available morning reports from December 1955 to February 1956 for Company B, 759th Tank Battalion, 5th Division.  A July 2010 response from the Joint Service Records Research Center (JSRRC) noted there were no unit records available for the 759th Tank Battalion for 1955-1956.  This response indicated the National Archives and Records Administration as well as the National Records Center were checked for the above unit records.  The JSRRC recommended contacting the NPRC for additional records.  However, a May 2006 record from the NPRC already indicated the Veteran's personnel file could not be reconstructed.  Furthermore, in July 2010 a formal finding of unavailability indicated the Veteran's clinical records, morning reports, and unit histories were unavailable.  The finding also listed all attempts made to acquire this evidence and all negative responses provided.  The Board concludes the RO exhausted all efforts at obtaining records from other sources and further efforts would be futile.  

The Veteran was afforded VA examinations in October 2010, February 2011, and March 2011 for his claims.  The Veteran was scheduled for a VA examination in March 2011 for his migraines, but the AOJ indicated that he failed to report.  The Board notes that "[T]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Therefore, the Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.	The Veteran's migraines are not related to a disease or injury incurred in service and were not caused or aggravated by a service-connected disability.

2.	The Veteran does not have a dental disorder that has been shown to be etiologically related to service or to a service-connected disability, and he does not meet the requirements for service connection for the limited purpose of receiving VA outpatient treatment.

3.	Throughout the pendency of the appeal, the residuals of the Veteran's mandible fracture have been manifested by not even slight displacement or malunion of the lower mandible.


CONCLUSIONS OF LAW

1.	Migraines were not incurred in or aggravated by active duty service, nor were they proximately caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).

2.	A dental condition, including loss of teeth, was not incurred in or aggravated by active duty service, nor was it proximately caused or aggravated by a service-connected disability, nor does the Veteran qualify for purposes of entitlement to VA outpatient dental treatment.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310, 3.381, 4.150, 17.161 (2010).

3.	The criteria for an initial compensable rating for the residuals of a fracture of the mandible have not been met.  38 U.S.C.A. §§ 1155, 5103(West 2002); 38 C.F.R. §§ 4.3, 4.74, 4.150, Diagnostic Code 9904 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by letters sent to the Veteran in August 2004, March 2006, and December 2010.  The August 2004 and December 2010 letters advised the Veteran of the information necessary to substantiate his claim, and of his and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  The March 2006 letter also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

While the Veteran was not provided adequate 38 U.S.C.A. § 5103(a) notice prior to the adjudication of the claim in the December 2005 rating decision, the Board finds that providing him with adequate notice in the March 2006 letter followed by a readjudication of the claim in the May 2010 Board decision and June 2011 supplemental statement of the case 'cures' any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  Additionally, the Board finds that even if the above letters failed to provide the Veteran with adequate 38 U.S.C.A. § 5103(a) notice, this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the above letters as well as the rating decision, statement of the case, and supplemental statement of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  Furthermore, the Board finds that there can be no prejudice to the Veteran due to a lack of adequate 38 U.S.C.A. § 5103(a) notice where, as here, none has been specifically alleged.  Id.

During the pendency of the appeal, the VCAA notice requirements were interpreted as follows.  For an increased compensation claim, the veteran must be notified that he must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  Additionally, the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) (Vazquez-Flores I).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) subsequently held that the notice described in 38 U.S.C. § 5103(a) need not be veteran specific, i.e., it need not notify the veteran of alternative diagnostic codes, and that that the statutory scheme does not require 'daily life' evidence for proper claim adjudication.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (Vazquez-Flores II) (vacating and remanding in part Vazquez-Flores I).  Most recently, the Court clarified that the notice must advise the veteran to submit evidence demonstrating the effect that the worsening of his disability has on his employment.  Vazquez-Flores v. Shinseki, No. 05-0355, (U.S. Vet. App. October 22, 2010) (Vazquez-Flores III).  The Veteran was notified of these changes in April 2009.

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The Board notes that the Veteran's service treatment records were destroyed in a July 1973 fire that occurred at the National Personnel Records Center (NPRC) in St. Louis, Missouri.  This was indicated by the NPRC in the May 2006 response to the request for the Veteran's service records.  When service treatment records are lost or missing, VA has a heightened duty to assist in developing the claim, as well as to consider the applicability of the benefit of the doubt rule and to explain its decision.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996), See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The RO contacted the Veteran in September 2006 to determine if he had any additional information.  In an October 2006 letter the Veteran informed the RO that he did not have any additional information or evidence to submit.  The Board concludes the RO exhausted all efforts at obtaining records from other sources and further efforts would be futile.  See July 2010 Formal Finding of Unavailability.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

As noted above, the Veteran was scheduled for a VA examination to determine the etiology of his migraines, but he failed to report for this examination.  The Veteran was afforded a VA medical examination in October 2010 and February 2011 for his dental claim.  These opinions were rendered by medical professionals following a thorough examination and interview of the appellant and review of the claims file.  The examiners obtained an accurate history and listened to the appellant's assertions.  The examiners laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examinations are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).

The Veteran was afforded a VA medical examination in October 2010 and February 2011 for his fractured mandible claim.  These opinions were rendered by medical professionals following a thorough examination and interview of the appellant and review of the claims file.  The examiners obtained an accurate history and listened to the appellant's assertions.  The examiners laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examinations are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38  C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of service-connected disease or injury or that service-connected disease or injury has chronically worsened the disability for which service connection is sought.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  The Board notes that there was an amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection may be made.  This had not been VA's practice, which suggests that the recent change amounts to a substantive change.  Given what appear to be substantive changes, and because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which favors the Veteran.

Migraines

The Veteran contends that his migraines are the result of his service-connected fractured mandible.  See e.g., February 2010 Board hearing transcript.  The Veteran's claim will also be considered on a direct basis to accord him every possible consideration.  For the reasons that follow, the Board concludes that service connection is not warranted.

With regard to direct service connection, with the exception of the Veteran's October 1957 separation examination, the Veteran's service treatment records were destroyed by a fire at the NPRC in 1973.  In his separation examination the Veteran did not report that he was suffering from migraines, or any problems of the head.  The only defect noted was that he had scars on both arms.  The Board also notes that at no point during the appeal has the Veteran stated that he was treated in-service for migraines.

The Board acknowledges that even if a chronic condition is not shown during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology or under 38 C.F.R. § 3.303(d) if the evidence shows a disease first diagnosed after service was incurred in service.  

There is no evidence of record to indicate the Veteran complained of migraines until August 1994, over 3 decades after separation from service.  The Board may, and will, consider in its assessment of a service connection the passage of a lengthy period of time wherein the veteran has not complained of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).

As noted above, the first post-service treatment record for headaches comes from an August 1994 private treatment record.  This record noted the Veteran had been suffering from headaches for the past 2-3 years.  The Veteran reported these were often associated with swollen lymph nodes in his neck and they were primarily frontal.  The headaches were opined to be due to allergic rhinitis/sinusitis.

A May 1996 private treatment record noted the Veteran suffered from headaches and had recently been treated for a sinus infection.  There was no indication that his headaches were related to service.  A January 2001 private treatment record noted the Veteran called in and was complaining of headaches, sneezing, and watery eyes.  He was prescribed allergy medication and instructed to come in for an appointment.

The Veteran was afforded a VA examination in July 2005 for his migraine claim.  He reported he had suffered from headaches since service and routinely took Tylenol to help with the pain.  He reported he suffered from migraines weekly which prevented him from performing normal activities.

The examiner took x-rays and found no bleeding or mass effect, but some mild atrophy and nonspecific white matter density changes.  The examiner diagnosed the Veteran with daily consistent headaches with common migraines which were possibly triggered by allergic rhinitis and intermittent sinusitis.  Ultimately the examiner opined that the Veteran's migraines were not related to service.  Her rationale was that the Veteran reported frontal headaches beginning in 1991 or 1992 and they are often related to sinusitis and rhinitis.  The examiner further rationalized that there were 35 years where the Veteran did not complain of headaches and there was no evidence that an in-service injury would have lag time of that length in producing symptoms.  

A February 2007 statement by the Veteran's wife reported she had been married to the Veteran since approximately 1957 and that he had suffered from headaches since she had known him.  The Veteran's mother also submitted a statement in February 2007 and indicated that the Veteran suffered from headaches since his return from service.  At his February 2010 Board hearing the Veteran testified that he had suffered from headaches since the incident in-service.  He also testified that he has allergy headaches as well as more severe migraines.  

The Board finds the threshold question is whether there is sufficient medical evidence to establish an etiological link between the Veteran's current migraines and active service.  The Board finds that the preponderance of the evidence is against the Veteran's claim.  The lack of competent evidence linking the Veteran's disability to service and the length of time between the Veteran's separation from active service and first complaints of migraines weigh against his claim.

The Board also has considered the case of Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), wherein the Court held that the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  However, this is not a case in which the record is merely silent for medical complaints following separation from service.  Rather, the Veteran's private treatment records from post-service indicate that he had complaints of various ailments, but there is no record of migraines until 1994.  In this regard, a July 1974 private treatment note indicated the Veteran was complaining of chest pain, a February 1976 treatment record noted right elbow pain.  A January 1977 treatment record showed the Veteran reported with flu symptoms.  A February 1984 treatment record noted complaints of pain in the Veteran's left arm and in March 1985 the Veteran was seen with complaints of left chest pain.  In July 1989 the Veteran complained of a cough that had lasted for 2 weeks.  There is no evidence in these records that the Veteran complained of migraines that were related to service.  Moreover, a VA examiner has opined that the Veteran's migraines are not related to service.

In short, the Board gives greater credence and weight to the contemporaneous medical records filed in this matter than to the recent assertions of a continuity of symptomatology following in-service injury, which were made in support of his claim.  Regardless of whether the Veteran is purposely mischaracterizing the events in-service and thereafter or unintentionally doing so, the ultimate conclusion is that his current statements regarding a continuity of symptomatology since service are simply not credible evidence.  As discussed above, there are objective documents that indicate the Veteran was seen for many years after separation from service without complaints of migraines, although he was treated with various other symptoms.  Because of the inconsistency, the Board finds that the Veteran's allegations have no probative value.

With respect to secondary service connection, the Veteran contends that his migraines are the result of his service-connected mandible fracture residuals.  

As noted above, the Veteran was scheduled for a VA examination in March 2011 to determine the etiology of his migraines, to include any relation to the residuals of his mandible fracture, but he failed to report for the examination.  However, the July 2005 VA examiner had previously opined that there was no evidence that the Veteran's headaches were aggravated by his jaw injury because his headaches did not begin directly after the injury.

The Board acknowledges that the Veteran believes his migraines warrant service connection.  The Board also acknowledges the Veteran's family's statements that he has suffered from headaches since service.  See e.g., February 2007 statements.  With respect to these contentions, a layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Id.  However, in this case, the Veteran's contentions are outweighed by the lack of medical evidence of record showing a relationship between the Veteran's current migraines and service, as well as evidence showing no treatment for headaches until decades after service.  See Maxson, supra; see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  Thus, service connection for migraines is not warranted.

In sum, a preponderance of the competent probative evidence of record weighs against the Veteran's assertion that his service-connected mandible fracture residuals are the proximate cause of, or have aggravated, his migraines.  In addition, a VA physician has opined that it is less likely than not that the Veteran's migraines are related to his service-connected mandible fracture residuals.  This opinion was rendered following an interview and evaluation of the Veteran as well as a review of medical records.

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for migraines on both a direct and secondary basis and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

Dental Condition

Disability compensation and VA dental treatment may be provided for certain specified types of service-connected dental disorders.  The Court of Appeals for Veterans Claims (Court) has specifically held that a claim for service connection for a dental disorder is also a claim for VA outpatient dental treatment.  See Mays v. Brown, 5 Vet. App. 302 (1993).  Thus, in the current case, adjudication of the Veteran's claim for service connection must also include consideration of service connection for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161.  See also Douglas v. Derwinski, 2 Vet. App. 435, 440 (1992) (en banc) (holding that the Board is required to consider a Veteran's claim under all applicable provisions of law and regulation whether or not the claimant specifically raises the applicable provision); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Accordingly, the Board will address both service connection for compensation and service connection for outpatient treatment purposes.

In the VA benefits system, dental disabilities are treated differently from medical disabilities.  Under current VA regulations, compensation is only available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  See Byrd v. Nicholson, 19 Vet. App. 388 (2005) (discussing history of 38 C.F.R. § 3.381, 4.150).  Compensation is available for loss of teeth only if such is due to loss of substance of body of maxilla or mandible.  See 38 C.F.R. § 4.150, Diagnostic Code 9913.  Otherwise, a veteran may be entitled to service connection for dental conditions including treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease, for the sole purposes of receiving VA outpatient dental services and treatment, if certain criteria are met.  38 U.S.C.A.§ 1712; 38 C.F.R. §§ 3.381, 17.161.  

The Veteran contends that he suffers from dental trauma as the result of the incident in service where his head was trapped under the equipment on a tank and his jaw was fractured.

As noted above, the Veteran's service treatment records were damaged in a fire at the NPRC in 1973.  The Veteran has indicated that he believes he lost some teeth as a result of the in-service accident, but that he does not know how many.  See e.g., July 2005 VA examination.  The Board has reviewed various post-service dental records in determining whether the Veteran is entitled to benefits for a dental condition.

The VA has obtained private treatment records from October 1969 which indicate the Veteran was being treated for missing teeth and was referred for partial dentures.  Private treatment records from the early 1970's also indicate that he had dental visits to fit him for his dentures and for follow up maintenance on them.

The Veteran was afforded a VA examination in July 2005.  The examiner reviewed a radiograph from October 1970 which showed the Veteran had tooth numbers 6 through 11, 14, 19, 21 through 27, and 30.  The examiner noted that in viewing the 1970 radiograph the Veteran's mandible was of normal vertical thickness, even 15 years after the in-service accident.  He further stated the bone loss did not appear significant on the area where the Veteran fractured his jaw.  The examiner found that the etiology of the Veteran's tooth and bone loss was due to chronic periodontitis and wearing dentures for so many years.  

At his October 2010 VA examination the Veteran reported that he had some teeth extracted following the in-service accident, but that he did not know how many.  The examiner found that there was no tooth loss (other than loss due to periodontal disease).  The examiner opined that the Veteran's lower denture was not directly a result of the in-service incident.  However, he did relate the Veteran's pain and reductions in mobility to the accident.  As discussed below, these symptoms were taken into account when determining an appropriate evaluation for the residuals of the Veteran's fractured mandible.  The examiner's rationale was that the Veteran's tooth loss was due to tooth decay and periodontal disease in the years after the accident.

The examiner's opinion was that bone loss of the mandible was due to tooth decay, periodontal disease, and long term use of complete lower dentures.  The mandible's thickness was within normal limits on the October 1970 radiograph, 15 years after the in-service accident..  The examiner noted that the bulk of the Veteran's bone loss occurred in the past 35 years, since the October 1970 radiograph.  The examiner opined that the mandible bone loss was more likely caused by being edentulous and wearing dentures than by the in-service accident. 

The examiner stated that he could not opine whether the Veteran's dental disabilities were due to service without resorting to mere speculation.  His rationale was that the Veteran's bone loss in his mandible was due to tooth decay and gum disease, as shown by his October 1970 radiograph which showed normal mandible thickness.  Furthermore, the examiner noted that there is no competent medical evidence to show how many teeth were lost as a result of the in-service incident.

The Court recently held that before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  Specifically the Court indicated that "it must be clear on the record that the inability to opine on questions of diagnosis and etiology is not the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion."  Id.

In this case, the October 2010 VA medical opinion was based on a complete review of the Veteran's medical records, as well as a detailed physical examination.  Moreover, the VA examiner provided a thorough rationale for why he could not provide an opinion without resorting to mere speculation, specifically that the Veteran's mandible bone loss was due to tooth decay and gum disease and there was no evidence to indicate how many teeth were lost as a result of the in-service accident.  

The Board also notes a VA examiner reviewed the Veteran's file in February 2011.  This examiner noted no tooth loss due to substance of body of the maxilla or mandible.  He ultimately found that the Veteran's dental issues were normal and expected after time of wearing dentures.  He did not link the Veteran's dental conditions to service, or to his service-connected jaw condition.

The Board acknowledges that the Veteran believes his claimed dental condition, including tooth and bone loss, is due to his service-connected fractured mandible residuals.  However, the Veteran, as a layperson, is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu , supra.  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Id.  In this case, given his lack of medical expertise, the Veteran is not competent to provide an opinion determining what caused his tooth and bone loss.  

The Board notes that the Veteran has been diagnosed with tooth loss and bone loss of the mandible.  However, there is no competent medical opinion linking either of these conditions to service or to the Veteran's service-connected mandible fracture residuals.  To the contrary, the VA examiners have opined that the Veteran's bone and tooth loss are due to periodontal issues.  See e.g., June 2005 and October 2010 VA examination reports.  Thus, the Board finds that a preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a dental disability for compensation purposes.  38 C.F.R. § 4.150



Outpatient Dental Treatment

Having determined that the evidence does not support an allowance of service-connected compensation benefits, the Board must now consider whether service connection may be established solely for the purpose of outpatient treatment.

The determination of whether service connection may be established for the purpose of outpatient dental treatment is based on the criteria set forth under 38 C.F.R. § 3.381.  Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161.  Id. 

In determining service connection for treatment purposes, VA considers each defective or missing tooth and each disease of the teeth and periodontal tissues separately to determine whether the condition was incurred or aggravated during active service.  When applicable, VA will determine whether the condition is due to combat or other in-service trauma, or whether the veteran was interned as a prisoner of war.  See 38 C.F.R. § 3.381(a) and (b).  The condition of teeth and periodontal tissues at the time of entry into active duty must be considered.  Treatment during service, including filling or extraction of a tooth, or placement of a prosthesis, will not be considered evidence of aggravation of a condition that was noted at entry, unless additional pathology developed after 180 days or more of active service.  See 38 C.F.R. § 3.381(c).  

The following principles apply to dental conditions noted at entry and treated during service: (1) Teeth noted as normal at entry will be service connected if they were filled or extracted after 180 days or more of active service; (2) Teeth noted as filled at entry will be service connected if they were extracted or if the existing filling was replaced after 180 days or more of active service; (3) Teeth noted as carious but restorable at entry will not be service connected on the basis that they were filled during service. However, new caries that developed 180 days or more after such a tooth was filled will be service connected; (4) Teeth noted as carious but restorable at entry, whether or not filled, will be service connected if extraction was required after 180 days or more of active service; (5) Teeth noted at entry as nonrestorable will not be service connected regardless of treatment during service; (6) Teeth noted as missing at entry will not be service connected regardless of treatment during service.  38 C.F.R. § 3.381(d).

The following will not be considered service connected for treatment purposes: (1) calculus; (2) acute periodontal disease; (3) third molars, unless disease or pathology of the tooth developed after 180 days or more of active service or was due to combat or in service trauma; (4) impacted or malposed teeth and other developmental defects unless disease or pathology of these teeth developed after 180 days or more of active service.  See 38 C.F.R. § 3.381(e).  Teeth extracted because of chronic periodontal disease will be service connected only if they were extracted after 180 days or more of active service.  38 C.F.R. § 3.381(f).

Further, veterans having a service-connected compensable dental disability or condition may be authorized any dental treatment (Classes I, II (a)-(c), and IIR).  38 C.F.R. § 17.161(a)-(f).  Veterans may also be authorized for dental treatment if their non-dental service-connected disabilities are aggravated by a dental condition (Class III).  38 C.F.R. § 17.161(g).  Additionally, veterans who receive 100 percent by schedular evaluation for service-connected disabilities or individual unemployability are authorized to receive any dental treatment (Class IV).  38 C.F.R. § 17.161(h).  Veterans also participating in a rehabilitation program may be unauthorized for dental service if it is determined such treatment is necessary (Class V).  38 C.F.R. § 17.161(i).  Finally, dental treatment may be allowed when it is determined to be "medically necessary," i.e., when a dental condition is clinically determined to be complicating a medical condition currently under treatment (Class VI).  38 C.F.R. § 17.161(j).  

As noted above, multiple VA examiners have indicated that the Veteran's tooth loss was due to periodontal disease.  The July 2005 VA examiner reviewed an x-ray from October 1970, 15 years after separation from service, and found that the Veteran's tooth and bone loss were due to chronic periodontitis.  Furthermore the October 2010 VA examiner opined the Veteran's tooth and bone loss were due to tooth decay and periodontal disease in the years after the in-service accident.  While 38 C.F.R. § 3.381(f) provides that service-connection may be granted for teeth extracted because of chronic periodontal disease if they were extracted after 180 days or more of active service, that section implements and is controlled by 38 C.F.R. § 17.161, which has additional requirements for dental benefits.  As discussed below, the Veteran does not meet those requirements.  None of the other criteria under 38 C.F.R. § 3.381 have been satisfied here.  

The Board will now consider whether entitlement to VA dental treatment may be established under any of the other classes of eligibility.  

As previously discussed, the Veteran does not have a service-connected compensable dental disability.  Therefore, eligibility under Class I is not established.  See 38 C.F.R. § 17.161(a).  

As to his present claim for dental treatment, review of the record reveals that the Veteran did not file the claim within 1 year of his separation from active duty in 1957.  See 38 C.F.R. § 17.161(b)(2)(i)(B).  Rather, he filed in July 2004, more than 40 years after he was separated from service.  As such, the Veteran does not qualify for Class II eligibility.  See 38 C.F.R. § 17.161(b)(2).

In addition to the foregoing, the Board notes the Veteran was not a prisoner of war.  There is also no indication that he was ever denied replacement of missing teeth that were lost during any period of service prior to his last period of service.  Additionally, there is no indication that he has a dental condition that has been professionally determined to be aggravating disability from an associated service-connected condition.  Thus, eligibility under Classes II(b), II(c), IIR, and III is not established.  See 38 C.F.R. §§ 17.161(d), (e), (f) and (g).  Moreover, the Veteran does not have service-connected disabilities that are rated at 100 percent by schedular evaluation, nor has he been found to be entitled to a 100 percent rating by reason of individual unemployability.  Therefore, the Veteran is not eligible for dental treatment under Class IV.

Finally, there is no indication that the Veteran is presently participating in a vocational rehabilitation program, and there has been no professional determination that he needed any dental services in conjunction therewith.  Nor is there any indication that the Veteran has a dental condition that is complicating another condition that is currently under VA treatment.  Therefore, the Veteran is not eligible for dental treatment under Classes V and VI.  See 38 C.F.R. § 17.161(i), (j).

In sum, the Veteran does not qualify under any of the classes of eligibility for entitlement to VA outpatient treatment.  See 38 C.F.R. § 17.161.  Therefore, the Board finds that the criteria for service connection for a dental disorder for the purpose of entitlement to outpatient dental treatment have not been met.

In conclusion, the evidence of record does not support a grant of entitlement to service connection for a dental disability, to include for compensation and VA outpatient treatment purposes.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  

Increased Rating

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

In its May 2010 remand the Board indicated the VA examination should also cover the amount of functional loss caused by the Veteran's fractured mandible.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

The Veteran is claiming entitlement to a compensable initial evaluation for residuals of a fractured mandible.  The Veteran's residuals have been evaluated under 38 C.F.R. § 4.150, Diagnostic Code 9904 for malunion of the mandible.  Under Diagnostic Code 9904, a noncompensable rating is warranted for slight displacement, a 10 percent rating is warranted for moderate displacement, and a 20 percent rating is warranted for severe displacement.  A note under Diagnostic Code 9904 indicates that the degree of displacement is dependent upon the degree of motion and relative loss of masticatory function.  Id.

The words slight, moderate, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence.  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The Veteran was afforded a VA examination in July 2005 for his mandible fracture.  At this examination he reported that he was issued a partial denture in the 1960's and complete dentures in the 1970's.  He reported an instance in 1993 and 1994 where his jaw locked and he was not able to close it; however he reported this had not happened since.  There was no evidence of malunion or displacement at this examination.

The December 2005 rating decision noted that the Veteran's condition was not analogous to any specific Diagnostic Code, but that he would be rated under Diagnostic Code 9904 because it most closely matched his symptoms.

The Veteran was also afforded a VA examination in October 2010.  At this examination the Veteran reported slight lack of mobility of his jaw as well as some occasional soreness, approximately once a month.  There was no bone loss of the maxilla or mandible as well as no malunion of the maxilla or mandible.  The examiner noted some loss of range of motion of the temporomandibular articulation, but it was difficult to assess due to the unstable lower denture.  The examiner noted it was difficult to test because he was unsure if the Veteran could not open his mouth, or if he feared it would lock up like it did in 1993 and 1994.

In February 2011 a VA examiner also reviewed the Veteran's file and provided an opinion.  The examiner indicated that there was no loss of bone of the mandible or maxilla or malunion of the mandible or maxilla.  The examiner also noted no limitation of motion of the temporomandibular articulation.  The examiner also found no loss of bond of the hard palate, and no evidence of osteoradionecrosis or osteomyelitis.  The examiner's opinion was that the Veteran had no residuals of the in-service jaw fracture and his dental issues were normal and expected after wearing dentures for 40 years.

With regard to DeLuca factors and 38 C.F.R. §§ 4.40 and 4.45, the October 2010 VA examiner found no pain during jaw movement or functional loss due to pain.  Repetitive motion did not cause fatigue, weakness, or decreased range of motion.  In reviewing the record in its entirety, the Board does not find that the Veteran should be assigned a compensable evaluation due to functional limitation.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to a compensable evaluation for the residuals of his mandible fracture.  

The Board has considered whether the evidence demonstrates entitlement to a higher evaluation based on all applicable criteria.  However, the Board concludes that the evidence of record does not demonstrate a disability picture that more closely approximates a 10 percent evaluation for residuals of a mandible fracture.  

The Board notes that the October 2010 VA examiner related the Veteran's pain and reductions in jaw mobility to the accident.  The Note to Diagnostic Code 9904 indicates that evaluations take into account the degree of limitation of motion.  However, in order to obtain a 10 percent evaluation there must also be moderate displacement of the mandible.  In this regard, the medical descriptions of record fail to demonstrate objective evidence of current moderate displacement.  As such, a compensable evaluation is not merited under Diagnostic Codes 9904.

The Board has also considered whether any other diagnostic codes may provide for a higher rating.  However, there is no evidence of chronic osteomyelitis or osteoradionecrosis, or any analogous bone disease ratable by analogy under Diagnostic Code 9900.  There is also no involvement of the mandible (jaw) ratable under Diagnostic Codes 9901, 9902, or 9903.  

Diagnostic Code 9905, which pertains to limitation of motion of temporomandibular articulation, is also potentially applicable herein.  Specifically, Diagnostic Code 9905 provides for a 10 percent rating when the range of lateral excursion is limited from 0 to 4 mm or the inter-incisal range is limited to 31 to 40 mm.  A 20 percent rating is applicable when the inter-incisal range is limited to 21 to 30 mm.  A 30 percent rating is warranted when the inter-incisal range is limited to 11 to 20 mm.  A maximum 40 percent rating is assigned when the range is limited to 0 to 10 mm.  A Note to Diagnostic Code 9905 states that ratings for limited inter-incisal movement shall not be combined with ratings for limited lateral excursion.  The Board also notes that assigning ratings under both Diagnostic Codes 9904 and 9905 would violate the rule of against pyramiding as both of these code sections are based upon the degree of motion exhibited.  38 C.F.R. § 4.14 (2010).  As such, although the October 2010 VA examiner noted some loss of range of motion of the temporomandibular articulation, he could not determine if it was due to the Veteran's fear of opening his jaw, or if it was truly restricted.  Furthermore, as discussed above, a separate rating under Diagnostic Code 9905 would be improper.

Diagnostic Codes 9906-9912 are not for application as they relate to loss of ramus, and loss of the condyloid and coronoid process, which have not been diagnosed here.  The applicable codes for loss of hard palate are also not applicable as there is no loss of hard palate reference in the record.

Diagnostic Code 9913 relates to loss of teeth where the lost masticatory surface cannot be restored by suitable prosthesis.  As noted above, the Veteran has been denied service connection for a dental condition, including loss of teeth.  Diagnostic Codes 9914-9916 relate to the maxilla, which has not been noted to be of issue in this case.

The Board acknowledges the Veteran's statements that the residuals of his mandible fracture warrant a compensable evaluation.  See e.g., February 2010 Board hearing transcript.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.150, Diagnostic Code 9904 with respect to determining the severity of his service-connected residuals of his fractured mandible.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also Espiritu, supra; 38 C.F.R. § 3.159(a)(1) and (2).

In sum, the Board finds that there is no probative evidence of record to support a compensable evaluation.  The preponderance of the evidence is against the Veteran's claim for a higher rating.  Consequently, the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert, supra.

Extra-Schedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2009).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability on appeal with the established criteria found in the rating schedule for these disabilities show that the rating criteria reasonably describes the Veteran's disability level and symptomatology.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for the residuals of his fractured mandible.  Additionally, there is not shown to be evidence of marked interference with employment due to the residuals of his fractured mandible.

As noted above, the residuals of the Veteran's fractured mandible cause some soreness and pain.  As noted above, any functional limitation is already contemplated in the ratings currently assigned.  There is no evidence in the medical records of an exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that the Veteran's disability causes impairment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.


ORDER

Entitlement to service connection for migraines is denied.

Entitlement to service connection for a dental condition, to include for the purpose of obtaining VA outpatient dental treatment, is denied.
Entitlement to an initial compensable evaluation for residuals of a fractured mandible is denied.



____________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


